Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the fuel admission duct outlet in Fig. 14B should be 1402 instead of 1403.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Specification
The disclosure is objected to because of the following informalities.
In p. 18, ll. 10-11, the recitation “This increases fuel-air shear at the outlets 1403 and 1404 and maximises mixing” is believed to be in error for - - This increases fuel-air shear at the outlets [[1403]] 1402 and 1404 and maximises mixing - -
In p. 18, ll. 14-17, the recitation “In this example, the fuel admission duct 1602 was sized with a 0.5 millimetre internal diameter and a peripheral wall thickness of 0. millimetres. The inlet 1403 of the air admission duct 1603 had a 3.29 millimetre diameter” is believed to be in error for - - In this example, the fuel admission duct [[1602]] 1301 was sized with a 0.5 millimetre internal diameter and a peripheral wall thickness of 0. millimetres. The inlet 1403 of the air admission duct [[1603]] 1302 had a 3.29 millimetre diameter- - 
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities.  
Regarding claim 1, 
on ll. 1-3, the recitation “a direct injection fuel system … , the fuel injection system comprising a plurality of fuel injector blocks, each of which includes” is believed to be in error for - - a direct injection fuel system … , the direct injection fuel [[injection]] system comprising a plurality of fuel injector blocks, each of [[which]] the plurality of fuel injector blocks includes - - The same error also occurs in claims 2-14. 
on ll. 4-5, the recitation “a fuel admission duct having an inlet for receiving hydrogen fuel … , an outlet for delivering hydrogen fuel into the combustor” is believed to be in error for - - a fuel admission duct having an inlet for receiving the hydrogen fuel … , an outlet for delivering the hydrogen fuel into the gas turbine combustor - -
on ll. 7-9, the recitation “an air admission duct located around the periphery of the fuel admission duct, having an inlet for receiving air from a diffuser and an outlet for delivering air into the combustor” in believed to be in error for - - an air admission duct located around [[the]] a periphery of the fuel admission duct, having an inlet for receiving an air from a diffuser and an outlet for delivering the air into the gas turbine combustor - -
Regarding claim 2, on ll. 1-2, the recitation “the air admission duct is configured to inject hydrogen at a non-zero angle relative to the central axis”, in light of specification in p. 15, ll. 29-31, is believed to be in error for - - the air admission duct is configured to inject [[hydrogen]] the air at a non-zero angle relative to the central axis - - 
Regarding claim 3, on ll. 1-2, the recitation “the area of the air admission duct is from 2 to 200 times greater than the area of the outlet of the fuel admission duct” is believed to be in error for - - [[the]] an area of the air admission duct is from 2 to 200 times greater than [[the]] an area of the outlet of the fuel admission duct - - The same error also occurs in claim 10. 
Regarding claim 8, on ll. 1-2, the recitation “a maximum dimension of the air admission duct is from 4.3 to 6.75 times greater than a maximum dimension of the outlet of the fuel admission duct” is believed to be in error for - - [[a]] the maximum dimension of the air admission duct is from 4.3 to 6.75 times greater than [[a]] the maximum dimension of the outlet of the fuel admission duct - -
Regarding claim 12, on ll. 1-3, the recitation “the air admission duct comprises a constant area section from its inlet to a first intermediate position, and a decreasing area section between the first intermediate position to its outlet” is believed to be in error for - - the air admission duct comprises a constant area section from [[its]] the inlet of the air admission duct to a first intermediate position, and a decreasing area section between the first intermediate position to [[its]] the outlet of the air admission duct - -
Regarding claim 13, on ll. 1-3, the recitation “the fuel admission duct is defined by a peripheral wall extending from its inlet to its outlet, said peripheral wall having chamfered section between a second intermediate position and its outlet” is believed to be in error for - - the fuel admission duct is defined by a peripheral wall extending from [[its]] the inlet to [[its]] the outlet of the fuel admission duct, said peripheral wall having chamfered section between a second intermediate position and [[its]] the outlet of the fuel admission duct - -
Regarding claim 15, 
on ll. 3-4, the recitation “obtaining a design of a standardised fuel injector block … , the standardised fuel injector being capable of” is believed to be in error for - - obtaining a design of a standardised fuel injector block … , the standardised fuel injector block being capable of - -
on ll. 6-7, the recitation “obtaining a specification of the fuel mass flow requirements for the gas turbine engine” is believed to be in error - - obtaining a specification of the fuel mass flow requirements for [[the]] a gas turbine engine - -
on ll. 8-11, the recitation “evaluating a quantity of standardised fuel injector blocks to form said fuel injector arrangement … , which evaluation process excludes any dimensional scaling of the standardised fuel injectors” is believed to be in error for - - evaluating a quantity of the standardised fuel injector block[[s]] to form said fuel injector arrangement … , which block - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, on ll. 2-3, the recitation “said peripheral wall having chamfered section between a second intermediate position and its outlet” is indefinite. The limitation "a second intermediate position” lacks antecedent basis because a first intermediate position is not previously claimed.
Regarding claim 15, on ll. 6-10, the recitation “obtaining a specification of the fuel mass flow requirements for the gas turbine engine; evaluating a quantity of standardised fuel injector blocks to form said fuel injector arrangement to meet the specification of the fuel mass flow requirements for the gas turbine engine” is indefinite. The limitation "a specification of the fuel mass flow requirements” (which requirements, and for what conditions?) and “said fuel injector arrangement” (which one?) lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JOVICIC WO 2022018119.
	
	Regarding claim 1, JOVICIC teaches the invention as claimed: a direct injection fuel system (nozzle cluster, title) for injecting hydrogen fuel ([0002]) into a gas turbine combustor (where a combustion zone is, [0004]), the fuel injection system (nozzle cluster, title) comprising a plurality of fuel injector blocks (a plurality group of concentric circles 1-4 in Fig. 1B and annotated Fig. 1D), each of which (each group of concentric circles 1-4 in Fig. 1B and annotated Fig. 1D) includes: 
a fuel admission duct (annotated Fig. 1D) having an inlet (annotated Fig. 1D) for receiving hydrogen fuel (via fuel chamber 5 and [0002]) from a fuel supply (to supply hydrogen fuel), an outlet (first gas outlet 1) for delivering hydrogen fuel ([0002]) into the combustor (where a combustion zone is, [0004]) and a central axis (annotated Fig. 1D) extending from said inlet to said outlet (as shown in annotated Fig. 1D); 
an air admission duct (annotated Fig. 1D) located around the periphery (the periphery of the wall 2) of the fuel admission duct (annotated Fig. 1D), having an inlet (annotated Fig. 1D) for receiving air (oxidizing agent, air or pure oxygen, [0012]) from a diffuser (distribution chamber 6) and an outlet (second gas outlet 3) for delivering air into the combustor (where a combustion zone is, [0004]) for mixing with the hydrogen fuel ([0002]).

    PNG
    media_image1.png
    535
    668
    media_image1.png
    Greyscale

	
Regarding claim 2, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the air admission duct (annotated Fig. 1D) is configured to inject hydrogen (due to claim objection, the claim is interpreted as to inject air) at a non-zero angle (the second connecting line 4, which is inclined toward to the central axis, causes injecting the air at a non-zero angle) relative to the central axis (annotated Fig. 1D).
Regarding claim 3, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the area of the air admission duct is from 2 to 200 times greater than the area of the outlet of the fuel admission duct (the fuel outlet, which is the first gas outlet opening 1, diameter in the range from 0.1 mm to 5 mm, [0031]; the intermediate wall 2 has an annular width 0.2 mm to 1 mm, [0032]; the air outlet, which is the second gas outlet opening 3, forms an annular gap between intermediate wall 2 and second connecting line 4 in a range from 0.3 mm to 3 mm. [0033]. Thus, when the fuel outlet diameter is 0.5 mm, the area of the outlet of the fuel admission duct is                         
                            A
                            f
                            u
                            e
                            l
                            =
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            π
                            
                                
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                    0.196 mm2; when the fuel outlet 1 diameter is 0.5 mm, the intermediate wall 2 has an annular width 0.6275 mm, the annular gap of air outlet is 0.7675 mm, the area of the air admission duct at outlet is                         
                            A
                            a
                            i
                            r
                            =
                            π
                            (
                            
                                
                                    a
                                    n
                                    n
                                    u
                                    a
                                    l
                                    e
                                    r
                                     
                                    g
                                    a
                                    p
                                    +
                                    w
                                    a
                                    l
                                    l
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    +
                                    r
                                    f
                                    u
                                    e
                                    l
                                    )
                                
                                
                                    2
                                
                            
                            -
                            π
                            (
                            
                                
                                    w
                                    a
                                    l
                                    l
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    +
                                    r
                                    f
                                    u
                                    e
                                    l
                                    )
                                
                                
                                    2
                                
                            
                            =
                            π
                            (
                            
                                
                                    0.7675
                                    +
                                    0.6275
                                    +
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            -
                             
                            π
                            (
                            
                                
                                    0.6275
                                    +
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            =
                        
                     6.08 mm2, which is 31 times greater than the area of the outlet of the fuel admission duct).

Regarding claim 4, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the area of the air admission duct is from 4 to 45 times greater than the area of the outlet of the fuel admission duct (the fuel outlet, which is the first gas outlet opening 1, diameter in the range from 0.1 mm to 5 mm, [0031]; the intermediate wall 2 has an annular width 0.2 mm to 1 mm, [0032]; the air outlet, which is the second gas outlet opening 3, forms an annular gap between intermediate wall 2 and second connecting line 4 in a range from 0.3 mm to 3 mm. [0033]. Thus, when the fuel outlet diameter is 0.5 mm, the area of the outlet of the fuel admission duct is                         
                            A
                            f
                            u
                            e
                            l
                            =
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            π
                            
                                
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                    0.196 mm2; when the fuel outlet 1 diameter is 0.5 mm, the intermediate wall 2 has an annular width 0.6275 mm, the annular gap of air outlet is 0.7675 mm, the area of the air admission duct at outlet is                         
                            A
                            a
                            i
                            r
                            =
                            π
                            (
                            
                                
                                    a
                                    n
                                    n
                                    u
                                    a
                                    l
                                    e
                                    r
                                     
                                    g
                                    a
                                    p
                                    +
                                    w
                                    a
                                    l
                                    l
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    +
                                    r
                                    f
                                    u
                                    e
                                    l
                                    )
                                
                                
                                    2
                                
                            
                            -
                            π
                            (
                            
                                
                                    w
                                    a
                                    l
                                    l
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    +
                                    r
                                    f
                                    u
                                    e
                                    l
                                    )
                                
                                
                                    2
                                
                            
                            =
                            π
                            (
                            
                                
                                    0.7675
                                    +
                                    0.6275
                                    +
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            -
                             
                            π
                            (
                            
                                
                                    0.6275
                                    +
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            =
                        
                     6.08 mm2, which is 31 times greater than the area of the outlet of the fuel admission duct).

Regarding claim 5, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the area of the air admission duct is from 5 to 180 times greater than the area of the outlet of the fuel admission duct (the fuel outlet, which is the first gas outlet opening 1, diameter in the range from 0.1 mm to 5 mm, [0031]; the intermediate wall 2 has an annular width 0.2 mm to 1 mm, [0032]; the air outlet, which is the second gas outlet opening 3, forms an annular gap between intermediate wall 2 and second connecting line 4 in a range from 0.3 mm to 3 mm. [0033]. Thus, when the fuel outlet diameter is 0.5 mm, the area of the outlet of the fuel admission duct is                         
                            A
                            f
                            u
                            e
                            l
                            =
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            π
                            
                                
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                    0.196 mm2; when the fuel outlet 1 diameter is 0.5 mm, the intermediate wall 2 has an annular width 0.6275 mm, the annular gap of air outlet is 0.7675 mm, the area of the air admission duct at outlet is                         
                            A
                            a
                            i
                            r
                            =
                            π
                            (
                            
                                
                                    a
                                    n
                                    n
                                    u
                                    a
                                    l
                                    e
                                    r
                                     
                                    g
                                    a
                                    p
                                    +
                                    w
                                    a
                                    l
                                    l
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    +
                                    r
                                    f
                                    u
                                    e
                                    l
                                    )
                                
                                
                                    2
                                
                            
                            -
                            π
                            (
                            
                                
                                    w
                                    a
                                    l
                                    l
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    +
                                    r
                                    f
                                    u
                                    e
                                    l
                                    )
                                
                                
                                    2
                                
                            
                            =
                            π
                            (
                            
                                
                                    0.7675
                                    +
                                    0.6275
                                    +
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            -
                             
                            π
                            (
                            
                                
                                    0.6275
                                    +
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            =
                        
                     6.08 mm2, which is 31 times greater than the area of the outlet of the fuel admission duct).

Regarding claim 6, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the area of the air admission duct is from 25 to 35 times greater than the area of the outlet of the fuel admission duct (the fuel outlet, which is the first gas outlet opening 1, diameter in the range from 0.1 mm to 5 mm, [0031]; the intermediate wall 2 has an annular width 0.2 mm to 1 mm, [0032]; the air outlet, which is the second gas outlet opening 3, forms an annular gap between intermediate wall 2 and second connecting line 4 in a range from 0.3 mm to 3 mm. [0033]. Thus, when the fuel outlet diameter is 0.5 mm, the area of the outlet of the fuel admission duct is                         
                            A
                            f
                            u
                            e
                            l
                            =
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            π
                            
                                
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                    0.196 mm2; when the fuel outlet 1 diameter is 0.5 mm, the intermediate wall 2 has an annular width 0.6275 mm, the annular gap of air outlet is 0.7675 mm, the area of the air admission duct at outlet is                         
                            A
                            a
                            i
                            r
                            =
                            π
                            (
                            
                                
                                    a
                                    n
                                    n
                                    u
                                    a
                                    l
                                    e
                                    r
                                     
                                    g
                                    a
                                    p
                                    +
                                    w
                                    a
                                    l
                                    l
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    +
                                    r
                                    f
                                    u
                                    e
                                    l
                                    )
                                
                                
                                    2
                                
                            
                            -
                            π
                            (
                            
                                
                                    w
                                    a
                                    l
                                    l
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                    +
                                    r
                                    f
                                    u
                                    e
                                    l
                                    )
                                
                                
                                    2
                                
                            
                            =
                            π
                            (
                            
                                
                                    0.7675
                                    +
                                    0.6275
                                    +
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            -
                             
                            π
                            (
                            
                                
                                    0.6275
                                    +
                                    
                                        
                                            0.5
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            =
                        
                     6.08 mm2, which is 31 times greater than the area of the outlet of the fuel admission duct).

Regarding claim 7, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches a maximum dimension of the air admission duct is from 2 to 15 times greater than a maximum dimension of the outlet of the fuel admission duct (the fuel outlet, which is the first gas outlet opening 1, diameter in the range from 0.1 mm to 5 mm, [0031]; the intermediate wall 2 has an annular width 0.2 mm to 1 mm, [0032]; the air outlet, which is the second gas outlet opening 3, forms an annular gap between intermediate wall 2 and second connecting line 4 in a range from 0.3 mm to 3 mm. [0033]. Thus, when the fuel outlet diameter is 0.4 mm, the intermediate wall 2 has an annular width 0.2 mm, the annular gap of air outlet is 0.6 mm, the air outlet diameter is 2 X (annular gap + wall width + rfuel) = 2 X (0.6 + 0.2 + 0.4/2) = 2, which is 5 times greater than the maximum dimension of the fuel outlet).
Regarding claim 8, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches a maximum dimension of the air admission duct is from 4.3 to 6.75 times greater than a maximum dimension of the outlet of the fuel admission duct (when the shape of the fuel injector blocks is circle as shown in Fig. 1B, the fuel outlet, which is the first gas outlet opening 1, diameter in the range from 0.1 mm to 5 mm, [0031]; the intermediate wall 2 has an annular width 0.2 mm to 1 mm, [0032]; the air outlet, which is the second gas outlet opening 3, forms an annular gap between intermediate wall 2 and second connecting line 4 in a range from 0.3 mm to 3 mm. [0033]. Thus, when the fuel outlet diameter is 0.4 mm, the intermediate wall 2 has an annular width 0.2 mm, the annular gap of air outlet is 0.6 mm, the air outlet diameter is 2 X (annular gap + wall width + rfuel) = 2 X (0.6 + 0.2 + 0.4/2) = 2, which is 5 times greater than the maximum dimension of the fuel outlet).

Regarding claim 9, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the air admission duct (annotated Fig, 1D) is concentric with ([0099]) the fuel admission duct (annotated Fig. 1D).

Regarding claim 10, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the area of the inlet of the air admission duct (determined by the inlet diameter) is greater than (the inlet diameter is greater than the outlet diameter because the first and second connecting line 2 and 4 form a decreasing feature as shown in annotated Fig. 1D) the area of the outlet of the air admission duct (determined by the outlet diameter).

    PNG
    media_image2.png
    545
    683
    media_image2.png
    Greyscale


Regarding claim 11, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the area of the inlet of the air admission duct (determined by the inlet diameter) is from 1 to 1.5 times greater than (the inlet diameter is gradually changing from the inlet to the outlet of the air admission duct as shown in annotated Fig. 1D. Thus, there will be an inlet diameter at a location between the inlet and the outlet of the air admission duct make the area of the inlet of the air admission duct from 1 to 1.5 times greater than the area of the outlet of the air admission duct) the area of the outlet of the air admission duct (determined by the outlet diameter).

Regarding claim 14, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the fuel injection system (nozzle cluster, title) comprising from 500 to 4000 (10 to 10,000 pairs, [0028]) fuel injector blocks (a plurality group of concentric circles 1-4 in Fig. 1B).

Regarding claim 15, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches a method of designing a fuel injection system (the nozzle cluster is designed by a method that individual pairs is independent, [0023]) for injecting hydrogen fuel ([0002]) into a gas turbine combustor (where a combustion zone is, [0004]), comprising: 
obtaining a design (the diameter range of the fuel outlet/first gas outlet, the intermediate wall width range, and the annular air gap range [0031-0033]) of a standardised fuel injector block (a group of concentric circles 1-4 in Fig. 1B) as claimed in claim 1, the standardised fuel injector being capable of delivering a particular fuel mass flow performance (due to the fixed dimensions and geometry) and having fixed dimensions and geometry (the dimensions and geometry of fuel outlet and annular gap are not changing during engine operation, [0031-0035]); 
obtaining a specification of the fuel mass flow requirements for the gas turbine engine (the burner performance, [0023], has a specification of the fuel mass flow requirements); 
evaluating a quantity of standardized fuel injector blocks (reduce the burner performance, [0023], cause to evaluate how many fuel injector block need to be switched off) to form said fuel injector arrangement (how many fuel injector block need to be switch off, [0023]) to meet the specification of the fuel mass flow requirements for the gas turbine engine (required by the burner performance), which evaluation process excludes any dimensional scaling of the standardized fuel injectors (switch off the nozzles in a specific region or in specific regions of the nozzle cluster, [0023], is not dimensional scaling of each fuel injector block).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JOVICIC WO 2022018119 in view of AKIYAMA 20200072466.

	Regarding claim 12, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the air admission duct (annotated Fig. 1D) comprises a decreasing area section between a first intermediate position (annotated Fig. 1D) to its outlet (annotated Fig. 1D). 

    PNG
    media_image3.png
    546
    713
    media_image3.png
    Greyscale

	JOVICIC does not teach the air admission duct comprises a constant area section from its inlet to a first intermediate position.
	However, AKIYAMA teaches an air admission duct (Ln length section of air hole 21 in Fig. 5) a fuel injection system (Fig. 2) comprising a constant area section (L length section of air hole 21 in Fig. 5) from its inlet (where air 104 enters the air hole 21) to a first intermediate position (where L length of air hole 21 ends as shown in annotated Fig. 5), and a decreasing area section (annotated Fig. 5) between the first intermediate position (where L length of air hole 21 ends as shown in annotated Fig. 5) to its outlet (annotated Fig. 5).

    PNG
    media_image4.png
    637
    712
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide JOVICIC with the teaching of AKIYAMA’s constant area section (AKIYAMA, L length section of air hole 21 in Fig. 5) from the inlet of the air admission duct (JOVICIC, annotated Fig. 1D) to a first intermediate position (JOVICIC, annotated Fig. 1D) connecting with the decreasing area section (JOVICIC, annotated Fig. 1D) from the first intermediate position (JOVICIC, annotated Fig. 1D) to the outlet of the air admission duct (JOVICIC, annotated Fig. 1D) because such structure can accelerate the air at the outlet of the fuel admission duct (AKIYAMA, leading end of the fuel nozzle), a flow of air can be made to go toward on the outlet of the fuel admission duct (AKIYAMA, leading end of the fuel nozzle) acting on a wake flow which is formed on the outlet of the fuel admission duct (AKIYAMA, leading end of the fuel nozzle) to reduce the wake flow and prevent flame/flashback formed thereby (AKIYAMA, [0060]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JOVICIC WO 2022018119 in view of MIURA 20220163200.

Regarding claim 13, JOVICIC teaches the invention as claimed and as discussed above. JOVICIC further teaches the fuel admission duct (annotated Fig. 1D) is defined by a peripheral wall (first connecting wall 2) extending from its inlet (annotated Fig. 1D) to its outlet (first gas outlet port 1), 

    PNG
    media_image5.png
    535
    613
    media_image5.png
    Greyscale

JOVICIC does not teach said peripheral wall having chamfered section between a second intermediate position and its outlet.
However, MIURA teaches a fuel admission duct (6) of a fuel injection system (100) comprising a peripheral wall (the outer surface of the fuel admission duct 6) having chamfered section (St Fig. 2) between a second intermediate position (where S3 at in Fig. 2) and its outlet (where S1 at in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide JOVICIC with the teaching of MIURA’s chamfered section (MIURA, St Fig. 2) on the peripheral wall (JOVICIC, first connecting wall 2) between a second intermediate position (MIURA, where S3 at in Fig. 2) and its outlet (JOVICIC, first gas outlet port 1) to form a turbulent flow (MIURA, Vo) and a circulating flow (MIURA, Vr) because the turbulent flow (MIURA, Vo) can promote the mixing of the fuel and the air in the combustor (JOVICIC, where a combustion zone is, [0004]) and circulating flow (MIURA, Vr), which cannot reach the end of the fuel outlet, reduce the fuel being captured in the flow to suppress flashback (MIURA, [0040]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741                                                                                                                                                                                                        
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741